COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 
 



 
MARCOS MACIAS,
 
                            Appellant,
 
v.
 
THE STATE OF
  TEXAS,
 
                            Appellee.


 
 '
   
 '
   
 '
   
 '
   
 '
   
 ' 
 


 
 
                No. 08-02-00093-CR
 
Appeal from the
 
County Court at Law No. 2
 
of El Paso County, Texas 
 
(TC# 20010C00066)
 



 
MEMORANDUM OPINION DISMISSING APPEAL
 




Marcos Macias appealed his conviction
for a second offense of driving while intoxicated.  This appeal is a companion to his appeal from
a revocation of probation, case number 08-02-00094-CR.  The sole issue presented before this Court
was whether Macias was deprived of counsel and the opportunity to present a
motion for new trial.  On June 12, 2003,
this Court abated the appeal, pursuant to an agreement by Macias and the State,
for the purposes of pursuing a motion for new trial.  The court below granted the motion, and a
plea of guilty pursuant to a plea agreement was entered in open court.  The issue originally presented on appeal
before this Court is now moot.  The
appeal is therefore dismissed for want of jurisdiction.
 
SUSAN
LARSEN, Justice
August 14, 2003
 
Before Panel No. 3
Barajas, C.J., Larsen, and
Chew, JJ.
 
(Do Not Publish)